DETAILED ACTION
Status of the Application
	Applicants’ Amendment/Response dated 03/08/2022 is acknowledged.  In the Amendment, claims 1-10 were amended, and claims 11-13 were newly added.  The previous claim objections and rejections have been overcome, and claims 1-13 have been allowed.

Reasons for Allowance
The following are the Examiner’s reasons for allowance:  the prior art of record does not teach or fairly suggest the cosmetic compositions as claimed.  While the closest prior art of record, Ilekti et al. (US20150250703), teaches cosmetic compositions for coating eyelashes or eyebrows comprising gelling agents that are polycondensates of a fatty acid and an alkylenediamine (see paragraph [0367]), Ilekti et al. do not teach or fairly suggest a cosmetic composition comprising at least one ester obtained by reacting a linear and saturated fatty acid comprising from 16 to 20 carbon atoms, and tetrahydroxypropyl ethylenediamine, the mole ratio between the fatty acid and the amine being between 0.9 and 5, the fatty acid representing from 2.0 to 8.0% by weight and the amine representing from 0.1 to 8.0% by weight, relative to the weight of the cosmetic composition.  Applicants’ persuasively demonstrated in their disclosure (see Examples) that the presence of fatty acid esters of tetrahydroxypropyl ethylenediamine in wax-in-water emulsions as claimed result in smooth and creamy products which are unexpectedly more fluid, adherent, pleasant to apply and darker in shade than similar composition comprising triethanoamine (see Tables 3-6).


Conclusion
Claims 1-13 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDEEP SINGH whose telephone number is (571)270-3881. The examiner can normally be reached Monday-Friday, 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT WAX can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/RANDEEP SINGH/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615